UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission File No.0-13295 CATERPILLAR FINANCIAL SERVICES CORPORATION (Exact name of Registrant as specified in its charter) Delaware 37-1105865 (State of incorporation) (IRS Employer I.D. No.) 2120 West End Ave. Nashville, Tennessee 37203-0001 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (615) 341-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ü]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ü]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ ]Non-accelerated filer [ü]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ ü] As of August 4, 2011, one share of common stock of the registrant was outstanding, which is owned by Caterpillar Inc. The registrant is a wholly owned subsidiary of Caterpillar Inc. and meets the conditions set forth in General Instruction (H)(1)(a) and (b) of Form 10-Q, and is therefore filing this form with the reduced disclosure format. UNAUDITED PART I. FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In addition to the accompanying unaudited consolidated financial statements for Caterpillar Financial Services Corporation (together with its subsidiaries, "Cat Financial," "the Company," "we," "us" or "our"), we suggest that you read our 2010 Annual Report on Form 10-K.The Company files electronically with the Securities and Exchange Commission (SEC) required reports on Form 8-K, Form 10-Q and Form 10-K.The public may read and copy any materials the Company has filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site (www.sec.gov) that contains reports, proxies and information statements and other information regarding issuers that file electronically with the SEC.Copies of our annual report on Form 10-K, quarterly reports on Form 10-Q and any amendments to these reports filed or furnished with the SEC are available free of charge through our Internet site (www.catfinancial.com) as soon as reasonably practicable after filing with the SEC.Copies may also be obtained free of charge by writing to:Legal Dept., Caterpillar Financial Services Corporation, 2120 West End Ave., Nashville, Tennessee 37203-0001.In addition, the public may obtain more detailed information about our parent company, Caterpillar Inc. (together with its subsidiaries, "Caterpillar" or "Cat") by visiting its Internet site (www.cat.com).None of the information contained at any time on our Internet site, Caterpillar’s Internet site or the SEC’s Internet site is incorporated by reference into this document. 2 UNAUDITED Caterpillar Financial Services Corporation CONSOLIDATED STATEMENTS OF PROFIT (Unaudited) (Dollars in Millions) Three Months Ended Six Months Ended June 30, June 30, Revenues: Retail finance $ Operating lease Wholesale finance 79 46 86 Other, net 49 51 91 72 Total revenues Expenses: Interest Depreciation on equipment leased to others General, operating and administrative 85 Provision for credit losses 31 51 86 Other 8 13 14 24 Total expenses Other income (expense) 4 3 5 3 Profit before income taxes 95 Provision for income taxes 40 10 69 26 Profit of consolidated companies 85 Less:Profit attributable to noncontrolling interests 5 3 8 5 Profit 1 $ $
